Judgment, Supreme Court, New York County (Helen Freedman, J.), entered October 17, 2002, which dismissed the *153complaint, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered October 8, 2002, which granted defendants’ cross motion to dismiss, unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
Delaware, the state of incorporation, where shareholder derivative actions challenging these same transactions were already being litigated, has a paramount interest in claims involving the corporation’s internal affairs (see Sturman v Singer, 213 AD2d 324 [1995]; Hart v General Motors Corp., 129 AD2d 179 [1987], lv denied 70 NY2d 608 [1987]). Concur—Nardelli, J.P., Mazzarelli, Andrias and Williams, JJ.